Name: COUNCIL REGULATION (EC) No 3544/93 of 10 December 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  chemistry;  natural and applied sciences
 Date Published: nan

 27. 12 . 93 Official Journal of the European Communities No L 325/15 COUNCIL REGULATION (EC) No 3544/93 of 10 December 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN UNION, situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1994 . Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1993 . For the Council The President M. WATHELET No L 325/16 t Official Journal of the European Communities 27. 12 . 93 ANNEX CN code TARIC Description Rate of autonomous duty (% ) ex 2819 90 00 ex 2825 90 10 ex 2827 39 00 ex 2902 90 90 ex 2904 10 00 ex 2904 90 10 ex 2907 29 90 ex 2907 29 90 2909 30 10 ex 2909 44 00 ex 2916 39 00 ex 2917 39 90 ex 2917 39 90 ex 2918 29 30 ex 2920 90 80 ex 2921 43 90 ex 2921 49 10 ex 2922 49 80 ex 2922 50 00 ex 2926 90 90 ex 2931 00 80 * 10 * 10 * 10 * 15 *30 *40 *40 *50 * 10 * 30 *20 *50 * 10 *60 * 10 *20 * 30 * 50 * 15 *50 Chromium dioxide Calcium hydroxide, of a purity of 98 % or more calculated on the dry weight, in the form of particles of which:  not more than 1 % by weight have a particle-size exceeding 75 micrometres and  not more than 4 % by weight have a particle-size of less than 1,3 micrometres Copper monochloride of a purity by weight of 96 % or more but not exceeding 99 % 1 ,2-Di(3,4-xylyl)ethane Sodium p-styrenesulphonate Tosyl chloride 2,2',2",6,6',6"-Hexa-ferf-butyl-a,a',a"-(mesitylene-2,4,6-triyl)tri-p-cresol Disodium l,4-dihydroanthracene-9,10-diolate, in the form of an aqueous solution Diphenyl ether 2-Hexyloxyethanol Felbinac (INN) Benzene-l,2,4-tricarboxylic acid 1,2-anhydride Benzene-1 ,2,4-tricarbonyl trichloride 2-Ethylhexyl 4-hydroxybenzoate Tetraethyl orthosilicate, of a purity by weight of 99,99 % or more and containing:  1,0 microgram/kg or less of calcium,  1,0 microgram/kg or less of chromium,  2,0 microgram/kg or less of iron and  2,0 microgram/kg or less of sodium, for use in the manufacture of goods of heading No 8542 (a ) 5-Amino-2-chlorotoluene-4-sulphonic acid Pendimethalin (ISO) Gabapentin (INN) 2-(4-Dibutylaminosalicyloyl)benzoic acid Methacrylonitrile Bis(2-chloroethyl ) vinylphosphonate 9 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 3,5 0 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/17 CN code TARIC Description Rate of autonomous . duty (% ) ex 2932 29 90 ex 2932 29 90 ex 2933 39 80 ex 2933 39 80 ex 2933 39 80 ex 2933 69 90 2939 30 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 3208 90 10 ex 3909 50 00 ex 3808 40 90 ex 3815 90 00 ex 3823 90 98 ex 3823 90 98 ex 3823 90 98 ex 3823 90 98 ex 3901 90 00 ex 3902 90 00 ex 3904 69 00 ex 3906 90 00 ex 3911 9010 *75 *76 *06 * 17 *25 * 30 *20 * 45 *46 *47 * 10 * 10 * 10 *70 *44 *53 *54 *57 * 92 *92 *92 * 60 * 10 2 '-Anilino-6 '-ethyl(isobutyl)amino-3 '-methylspiro[isobenzofuran-l (3H),9 '-xanthen]- 3-one 2 '-Anilino-6 '-cyclohexyl(methyl)amino-3 'H),9 '-xanthen]-3-one 2,3,5,6-Tetrachloropyridine 3,5-Dichloro-2,4,6-trifluoropyridine Nilvadipine (INN) l,3,5-Tris[(3,5-di-tert-butyl-4-hydroxyphenyl)methyl]-l,3,5-triazine-2,4,6(lH,3H,5H) -trione Caffeine and its salts Josamycin propionate (INNM) Ivermectin (INN) Florfenicol ( INN) Isepamicin sulphate ( INNM) Polyurethane of 2,2'-(tert-butylimino)diethanol and 4,4'-methylenedicyclohexyl diisocyanate, in the form of a solution in N,N-dimethylacetamide containing by weight 48 % or more of polymer 1-Dodecylguanidine hydrochloride, in the form of a solution in isopropanol and water, containing by weight 33 % or less of 1-dodecylguanidine hydrochloride Catalyst containing titanium trichloride, in the form of a suspension in hexane containing by weight, in the hexane-free material, 9 % or more but not more than 25 % of titanium Mixture of disodium N-benzyloxycarbonyl-L-aspartate and sodium chloride, in the form of a solution in water Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of methylphosphonic acid and phosphoric acid with ethane;-l,2-diol Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of 2-chloroethyl phosphate with ethane-l,2-diol Preparations consisting predominantly of phosphabicyclononanes and P-alkyl derivatives thereof, in the form of a solution in 4-fert-butyltoluene Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid Polymers of 4-methylpent-l-ene Copolymer of tetrafluoroethylene and trifluoro(trifluoromethoxy)ethylene Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica Poly(oxy-1 ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4 ­ phenylene), in one of the forms mentioned in note 6 (b ) to Chapter 39 0 0 0 0 0 0 6 2,7 2,7 0 0 0 0 0 0 0 0 0 4 0 0 5 3,5 27. 12 . 93No L 325/18 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty {% ) *20 * 10 *30 * 10 *70 * 10 * 35 *50 *60 *25 *70 *91 *39 * 80 * 85 * 10 *20 *20 *20 *40 ex 3917 32 39 ex 3919 90 31 ex 3920 62 10 ex 3920 62 90 ex 3921 90 19 ex 3920 62 10 ex 3920 62 10 ex 3920 62 10 ex 3920 62 10 ex 3921 90 19 ex 3920 69 00 ex 3920 91 00 ex 3920 99 50 ex 5402 49 99 ex 5402 49 99 ex 5504 90 00 ex 5603 00 93 ex 5603 00 95 ex 7006 00 90 ex 7011 20 00 Pipe consisting of a block copolymer of polytetrafluoroethylene and polyperfluoroalkoxytrifluoroethylene, having a length of not more than 570 mm, a diameter of not more than 50 mm and a wall-thickness of not less than 30 and not more than 110 micrometers Reflecting laminated sheeting, metallized, consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive, whether or not protected by a release sheet Polyethylene terephthalate film, of a thickness of less than 10 micrometres^ for the manufacture of digital audio cassettes ( a ) Polyethylene terephthalate film, of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates (a) Polyethylene terephthalate film, of a thickness of 20 micrometres or more but not exceeding 30 micrometres, coated on one side with silicone, for use in the manufacture of window safety-film (a ) Film of polyethylene terephthalate, coated or covered on one side or on both sides with a layer of modified polyester, of a total thickness of 7 micrometres or more but not exceeding 11 micrometres, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (a ) Film of a copolymer of ethane-l,2-diol and naphthalene-2,6-dicarboxylic acid, of a thickness of less than 10 micrometres, for the manufacture of video-cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm per second (a ) Polyvinyl butyral film having a graduated coloured band Polytetrafluoroethylene film, non-microporous, in the form of rolls, of a thickness of 0,019 mm or more but not exceeding 0,11 mm, impermeable to water vapour Polyethylene filament yarn, untwisted, of either 55 , 110, 165 or 1 760 decitex, for the manufacture of goods of heading No 5607 (a ) Synthetic filament yarn, single, untwisted, wholly of poly(thio-l,4-phenylene ) Cellulose fibre produced by organic solvent spinning (Lyocell ) Non-wovens consisting of a melt-blown central layer of a thermoplastic elastomer laminated on each side with spunbonded fibres of polypropylene Colour filter, consisting of a glass plate with red, blue and green pixels, having a total thickness of 1,1 mm ( ± 0,1 mm) and exterior dimensions of 320 x 352 mm or more but not exceeding 320 x 400 mm, for the manufacture of liquid crystal displays with active matrix (a ) Glass face-plate:  with a diagonal measurement of 366,4 mm ( ± 1,5 mm) and of dimensions of 246,4 x 315,4 mm ( ± 1,5 mm),  with a diagonal measurement of 544,5 mm ( ±1,5 mm) and of dimensions of 358 x 454 mm ( ± 1,5 mm) or  with a diagonal measurement of 838,2 mm ( ±1,5 mm) and of dimensions of 549,9 x 695,6 mm ( ± 1,5 mm), and with a raised edge, for the manufacture of colour cathode-ray tubes (a ) 0 0 0 0 6,5 0 0 6 0 0 0 4 0 0 0 27. 12 . 93 Official Journal of the European Communities No L 325/19 CN code TARIC Description Rate of autonomous duty (% ) ex 7011 20 00 ex 7011 20 00 ex 7019 32 00 ex 7019 39 10 ex 7019 39 90 ex 7019 90 10 7202 93 00 ex 7616 90 99 ex 8101 99 00 ex 8108 90 90 ex 8110 00 11 ex 8111 00 11 *50 * 60 no * 10 no ni *40 * 10 * 92 * 10 *20 Glass face-plate with a diagonal measurement of 704,1 mm { ±1,5 mm) and of dimensions of 387,1 x 628,8 mm ( ± 1,5 mm) Glass cone with a diagonal measurement of 698,7 mm ( ± 1,5 mm) and of dimensions of 381,7 x 623,4 mm ( ± 1,5 mm) Non-woven product of non-textile glass fibre, for the manufacture of air-filters or of air-filtration products ( a ) Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate Ferroniobium Discs of aluminium alloy, coated or covered on both sides with a nickel-phosphorus layer, having a total thickness not exceeding 3,02 mm Disc ( target) with deposition material , of tungsten or an alloy containing by weight 90 % of tungsten en 10 % titanium,  containing 100 micrograms/kg or less of sodium and  mounted on a copper support, for use in the manufacture of goods of heading No 8542 by sputtering (a ) Disc (target ) with deposition material, of titanium,  containing 50 micrograms/kg or less of sodium and  mounted on a copper support, for use in the manufacture of goods of heading No 8542 by sputtering (a ) Antimony ingots Electrolytic manganese of a purity by weight of 99,7 % or more, for the manufacture of non-ferrous alloys (a) 0 0 0 0 0 0 0 0 0 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .